internal_revenue_service uniform issue list department of the treasury washington dc contact person telephone number in reference to t ep ra t1 date g0 legend taxpayer a taxpayer b taxpayer c ira w ira x iray dear this letter is in response to a ruling_request dated date as supplemented by additional information dated date submitted by your authorized representative concerning a distribution from an individual_retirement_arrangement ‘ira the facts on which the ruling requests are based are as follows taxpayer a established and maintained ira w until his death on date ira w satisfied the requirements of sec_408 of the internal_revenue_code ‘code’ his wife taxpayer b inherited ira w and on date transferred it to an ira in her own name ira x taxpayer b was born in and taxpayer c was born date also in taxpayer b was beyond her required_beginning_date under code sec_401 a taxpayer b began taking minimum required distributions from ira x using the single life expectancy method of calculation she did not make the election not to recalculate in taxpayer c was named as primary beneficiary of ira x on date taxpayer b transferred ira x to ira y a tax-qualified variable_annuity under code sec_408 the method of payment did not change and she c207 continued taking required minimum distributions from ira y until her death on date currently ira y has a balance of approximately dollar_figure taxpayer b received a minimum_required_distribution for calendar_year based on the foregoing facts and representations you request the following ruling that taxpayer c be permitted to calculate minimum required distributions from ira y based on his life expectancy as of the calendar_year required distributions were required to begin from ira x subtracting year for each year since code sec_408 defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a code sec_408 defines an individual_retirement_annuity as an annuity which meets the requirements of sec_408 through b code sec_408 and sec_408 state that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shail apply to the distribution of the entire_interest of an individual for whose benefit the ira trust annuity is maintained sec_401 sets forth the general rules applicable to required minimum distributions from qualified_plans code sec_401 provides that a_trust shall not constitute a qualified_trust under that subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides that for purposes of this paragraph the term fequired beginning date means april of the calendar_year following the later of the year in which the employee attains age or i the calendar_year in which the employee retires cade sec_401 provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if i the distribution of the empioyee's interest has begun in accordance with subparagraph a ii and ill and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_1_401_a_9_-1 of the proposed_regulations question and answer d-3 provides that for purposes of calculating the distribution period described in sec_401 a ii for distributions before death the designated_beneficiary will be 20s cs determined as of the employee’s required_beginning_date if as of that date there is no designated_beneficiary under the plan to receive the employee’s benefit upon the employee's death the distribution period is limited to the employee’s life or a period not extending beyond the employee's life expectancy code sec_401 permits an employee and his spouse to recalculate their life expectancies annually sec_1 a -1 of the proposed_regulations q a e- a provides guidance on how an employee's life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee’s spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee's entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee's life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee's spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee's life expectancy but not recalculating the beneficiary's life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee's attained age as of the employee’s birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the attained age of the designated_beneficiary is determined as follows first the beneficiary's applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary's birthday in the calendar_year described in e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee's death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under code sec_401 life expectancies are calculated using the employee’s and designated beneficiary’s attained age as of the employee's birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age taxpayer b was the beneficiary of ira w in she converted ira w to ira x of which she was now the owner also in she named taxpayer c as beneficiary of ira x for purposes of calculating required minimum distributions under code sec_401 taxpayer b did not have an account balance in ira x until date thus taxpayer b’s required_beginning_date was date in this case because taxpayer b's life expectancy was being recalculated upon her death in accordance with q e e-8 a of sec_1_401_a_9_-1 of the proposed_regulations her life expectancy was reduced to zero although her benefit was paid in the form of a single life expectancy upon her death her life expectancy was not the last applicable life expectancy because she timely designated her beneficiary by her required_beginning_date in accordance with q 8a d-3 a of the proposed_regulations therefore pursuant to q a e-8 b of sec_401 -1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of taxpayer b the applicable life expeciancy is the life expectancy of the designated_beneficiary as determined under that section therefore taxpayer b’s use of the single recalculated life expectancy in determining the required minimum distributions during her lifetime does not preclude the use of the term-certain life expectancy of the designated_beneficiary in the calendar_year after taxpayer b’s death and subsequent calendar years taxpayer c's applicable life expectancy is calculated based on his attained age as of his birthday in the calendar_year in'which taxpayer b was required to initiate distributions from her ira x reduced by one for each calendar_year which has elapsed since that calendar_year under table v of of the proposed_regulations taxpayer c’s single life expectancy in wa sec_36 years therefore as of the calendar_year the remaining term-certain period with respect to taxpayer c wa sec_30 years pursuant to q a e-8 b this period is reduced by one for each calendar_year subsequent to accordingly with respect to the ruling_request we conclude that taxpayer c may use his remaining term-certain life expectancy in determining the required_minimum_distribution after taxpayer b's death since he is the designated_beneficiary commencing in the calendar_year and reduced by one for each calendar_year thereafter this letter assumes that iras w x and y either were qualified under either sec_408 or sec_408 and will be qualified under sec_408 at all times relevant thereto this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent dollar_figure a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours joba arn qo manager employee_plans technical branch tax exempt and goverment entities division enclosures deleted copy of letter notice of intention to disclose cc o2
